Curia.

We have not relieved special bail in this way, by reason of their principal being in prison, unless for life, or for a long term of years in another state. (1 John. Cas. 28. 18 John. 35.) A temporary imprisonment for any cause, might as well be urged, as the ground now taken. Bail take the risk of such an event. Time, perhaps, may be given to surrender, where they are pressed with a suit; but to grant an exoneretur at once, for every imprisonment, would render the security worthless.
Motion denied.